Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on December 07, 2020 have been entered and considered. Claims 1 – 17 are pending in this application. Claims 9 – 17 have been withdrawn from consideration due to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over O’Donnell in view of Canedo and Assaad as detailed in Office action dated September 15, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell US 2007/0277496 A1 (O’Donnell) in view of Canedo Duarte de la Rocha et al. US 2013/0247534 A1 (Canedo) and further in view of Polasky US 2010/02822354 A1 (Polasky).  

Considering claims 1 - 6 and 8, O’Donnell teaches an elevator tension member comprising a belt (20) or rope (25) includes a plurality of tension members (22, 26, 46) encased within a polyurethane jacket (24, 28), corresponding to Applicant’s jacket. Each tension member includes a plurality of strands (42), corresponding to Applicant’s cords; which are each made up of a plurality of wires (40), corresponding to Applicant’s wires. During the manufacturing process, broken wire (44, 54) ends are recaptured so that they do not protrude outward from the strands (42) or cords (46). A variety of recapture techniques are disclosed [Abstract]. Further, O’Donnell does not recognize that the cords are helically wrapped with a thread, in order to reduce the fretting of the plurality of wires. However, Canedo teaches a cut resistant jacket for a tension member [Abstract]. Further, at [0023], Canedo teaches that as shown in FIG. 1, the cut-resistant jacket 16 surrounds core 12 and provides a protective covering to the tension carrying 
Moreover, although O’Donnell teaches that the braided steel wires or rope of the cut-resistant jacket may be covered with a plastic material for increased corrosion resistance; it does not recognize that said plastic material partially penetrates the braided jacket. However, Polasky teaches at [0007] a hose comprising an inner tube and a novel reinforcement structure or layer surrounding the inner tube. This novel reinforcement layer includes two oppositely wrapped served layers of PVA fibers encapsulated in and penetrated by a pliable adhesive. A braided outer layer of PVA fiber is applied over the served layers to stabilize the reinforcement layer. By employing a pliable and penetrating adhesive for both the two served layers and under the stabilizing layer, the fibers of these layers can assume their desired shape without friction action between the individual strands of the oppositely wrapped layers or the 
              
Considering claim 7, Canedo teaches at [0024] that strands 38 may be fiberglass, glass, monofilament or hollow threads of nylon, polypropylene, polyethylene, polyethylene, Kevlar, aramids, acrylics, or any combination thereof. 

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on December 07, 2020 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over O’Donnell in view of Canedo and Assaad as detailed in Office action dated September 15, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on December 07, 2020 have been fully considered but they are moot in view of the new grounds of rejection presented above. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786